UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012 – December 31, 2012 Item 1: Reports to Shareholders Annual Report | December 31, 2012 Vanguard Balanced Index Fund > For the 12 months ended December 31, 2012, Vanguard Balanced Index Fund returned more than 11%. > The result trailed the return of the fund’s benchmark index and the average return of its peers. > The broad U.S. stock market returned more than 16% for the year, while the aggregate U.S. bond market was up about 4%. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 8 Performance Summary. 10 Financial Statements. 12 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended December 31, 2012 Total Returns Vanguard Balanced Index Fund Investor Shares 11.33% Admiral™ Shares 11.49 Signal® Shares 11.49 Institutional Shares 11.51 Balanced Composite Index 11.72 Mixed-Asset Target Allocation Growth Funds Average 12.69 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2011, Through December 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $21.78 $23.76 $0.477 $0.000 Admiral Shares 21.78 23.76 0.510 0.000 Signal Shares 21.55 23.51 0.505 0.000 Institutional Shares 21.78 23.76 0.514 0.000 1 Chairman’s Letter De ar Sh ar eho ld e r , Vanguard Balanced Index Fund returned more than 11% in 2012, lagging its benchmark and the average return of its peers. The f und , which co n sists of ab o u t 60% stocks and 40% b o nd s, b e n efite d f r o m a st r o ng ye ar fo r the U.S. stock mar ket d espite co n si d e rabl e eco n o m ic, po l itic al , and fisc al un ce r t a i n ty. Ret urn s we r e al so so l i d fo r its b o nd po r tfo l io a s the F e d e ral Rese r ve and anx io u s i n vesto r s b i d u p b o nd p r ices, r e du ci ng i n te r est ra tes. With help from central banks, stocks posted strong results Stocks ar o und the wo rld r eco rd e d d o ubl e- d i g it ga i n s fo r the 1 2 m o n ths e nd e d Dece mb e r 31 , with i n te rna tio nal stocks f ar i ng eve n b ette r th an thei r U.S. co un te r p ar ts. E ur ope an stocks shook off i n vesto r s’ co n ce rn s to d e l ive r so m e of the b est r es ul ts, r isi ng ab o u t 1 9% co m p ar e d with ab o u t 1 6% fo r U.S. stocks. The rall y c am e a s E ur ope an ce n t ral ban ke r s m ove d to addr ess wo rr ies ab o u t the fi nan ces of g ove rnm e n ts and ban ks. Sti ll , Vanguard eco n o m ists e x pect E ur ope to r e ma i n a t r o ubl e spot, with occ a sio nal spikes i n mar ket vo la ti l ity, a s fisc al ti g hte n i ng pe r sists i n the f a ce of we a k eco n o m ic gr owth. 2 In the U n ite d St a tes, the F e d e ral Rese r ve co n ti nu e d bu yi ng b o nd s and m o r t gag e- ba cke d sec ur ities to t r y to sti mula te gr owth. The F e d ’s a ctio n s see m e d to bu oy b oth stock and b o nd r et urn s. Atte n tio n to the na tio n ’s co n si d e rabl e budg et ch all e ng es i n te n sifie d a s 20
